                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JEREMY N. CLARK,

                              Plaintiff,
                                                                          ORDER
        v.
                                                                       17-cv-393-jdp
 HEATHER HEINEN,

                              Defendant.


       Plaintiff Jeremy N. Clark is a prisoner at Waupun Correctional Institution. He alleges

that defendant Heather Heinen failed to respond appropriately to his psychotic episode, which

resulted in his attempted suicide. I previously stayed the case to recruit pro bono counsel to

represent Clark. Dkt. 45.

       The court has now located counsel. Attorney Nate Cade of the law firm Cade Law

Group LLC has agreed to represent Clark, with the understanding that he will serve with no

guarantee of compensation for his services. It is the court’s intention that the scope of

representation extends to proceedings in this court only. “Proceedings in this court” include all

matters leading up to a final judgment on the merits, the filing of a notice of appeal, if

appropriate, and ensuring that all steps are taken to transfer the record to the Court of Appeals

for the Seventh Circuit.

       The court also intends that the scope of representation be limited to litigating Clark’s

current claim. It is unnecessary for counsel to file an amended complaint or otherwise relitigate

matters already completed. Counsel should focus on doing what is necessary to prepare the

case for trial. If counsel believes that he needs to file an amended complaint, he will have to

meet the requirements of Federal Rule of Civil Procedure 15.
       Clark should understand that because he is now represented in this case, he may not

communicate directly with the court from this point forward. He must work directly with his

lawyer and must permit him to exercise his professional judgment to determine which matters

are appropriate to bring to the court’s attention and in what form. Clark does not have the

right to require counsel to raise frivolous arguments or to follow every directive that he makes.

He should be prepared to accept the strategic decisions made by his lawyer even if he disagrees

with some of them. If Clark decides at some point not to work with this lawyer, he is free to

end the representation, but he should be aware that it is unlikely that the court will recruit

another lawyer to represent him.



                                            ORDER

       IT IS ORDERED that the clerk of court is directed to set a telephone conference before

Magistrate Judge Stephen Crocker to set the schedule for the remainder of the proceedings in

this lawsuit.

       Entered April 4, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
